MEMORANDUM **
Benjamin Martinez-Valdiosera appeals from the 60-month sentence imposed following his guilty-plea conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Martinez-Valdiosera contends that the district court committed error under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), by enhancing his sentence beyond the two-year statutory maximum, because the temporal relationship between his prior removal and qualifying prior conviction was not alleged in the indictment, and he did not admit these facts pursuant to his guilty plea. We disagree. The indictment alleged the date of Martinez-Valdiosera’s removal, and the district court’s determination that the removal occurred after his prior conviction did not violate Apprendi. See United States v. Calderon-Segura, 512 F.3d 1104, 1111 (9th Cir.2008); United States v. Salazar-Lopez, 506 F.3d 748, 752-56 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.